




 
 



DEBENTURE
ZEPHYR FARMS LIMITED
incorporated under the laws of Ontario


$24,000,000    Due: On Demand
THIS DEBENTURE is issued the 19th day of March, 2013 by ZEPHYR FARMS LIMITED
(the “Corporation”), a corporation incorporated under the laws of the Province
of Ontario, to SAMSUNG HEAVY INDUSTRIES CO., LTD. (the “Lender”).
FOR VALUABLE CONSIDERATION (the receipt and sufficiency of which are hereby
acknowledged), the Corporation covenants, acknowledges, represents and warrants
to and in favour of the Lender as follows:
ARTICLE 1
INTERPRETATION
1.1    Definitions
Each word and expression (capitalized or not) defined or given an extended
meaning in Schedule 1.1 is used in this Debenture with the respective defined or
extended meaning assigned in Schedule 1.1. Words and expressions defined in the
PPSA and/or the STA and used without initial capitals in this Debenture
(including in Schedule 1.1) are used in this Debenture with the respective
defined meanings assigned in the PPSA and/or the STA, unless the context
otherwise requires.
1.2    References to Statutes
Each reference in this Debenture to any code, statute, regulation, official
interpretation, directive or other legislative enactment of any Canadian or
foreign jurisdiction (including any political subdivision of any thereof) at any
time shall be construed so as to include such code, statute, regulation,
official interpretation, directive or enactment and each change thereto made at
or before that time.
1.3    References to Agreements and Documents
Each reference in this Debenture to any agreement or document (including this
Debenture and any other term defined in Schedule 1.1 that is an agreement or
document) at any time shall be construed so as to include such agreement or
document (including any attached schedules, appendices and exhibits) and each
change made to it at or before that time.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 2 -

1.4    Headings
The division of this Debenture into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Debenture. The Article and Section
headings in this Debenture are included solely for convenience, are not intended
to be full or accurate descriptions and shall not be considered part of this
Debenture.
1.5    Grammatical Variations
In this Debenture, unless the context otherwise requires, (i) words and
expressions (including words and expressions (capitalized or not) defined, given
extended meanings or incorporated by reference) in the singular include the
plural and vice versa (the necessary changes being made to fit the context),
(ii) words in one gender include all genders and (iii) grammatical variations of
words and expressions (capitalized or not) which are defined, given extended
meanings or incorporated by reference in this Debenture shall be construed in
like manner.
ARTICLE 2    
PROMISE TO PAY
2.1    The Corporation hereby acknowledges itself indebted and promises to pay
to or to the order of the Lender, ON DEMAND made in accordance with the terms
hereof, or on such earlier date as the principal monies hereby secured may
become payable in accordance with the terms hereof, the principal sum of
TWENTY-FOUR MILLION DOLLARS ($24,000,000) in lawful currency of Canada at the
office of the Lender prescribed by Section 7.5, or at such other place as the
Lender may designate from time to time by notice to the Corporation, and shall
pay interest thereon from the date hereof at the nominal rate of twenty-five per
cent (25%) per annum calculated yearly not in advance both before and after
maturity, default or judgment together with interest on overdue interest at the
same rate.
ARTICLE 3    
SECURITY
3.1    Fixed and Floating Security Interest
As general and continuing collateral security, without impairment or novation,
for the due payment and performance of the Secured Obligations, and subject to
the exceptions in Sections 3.7, 3.8, 3.9, 3.10, 3.11 and 3.12 ,the Corporation
hereby grants a security interest in all of the Corporation’s present and
after-acquired personal property and real property and, without limitation,
hereby:
(a)
grants, assigns, conveys, hypothecates, mortgages and charges the following
assets as and by way of a fixed and specific mortgage and charge to and in
favour of the Lender:

(i)
all freehold, real or immovable property in which the Corporation now or
hereafter has rights, including the lands and premises described in


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 3 -

Schedule 3.1(a)(i), together with all buildings, erections and fixtures now or
hereafter constructed, erected or installed thereon;
(ii)
all leasehold real or immovable property in which the Corporation now or
hereafter has rights, including the leasehold lands and premises (if any)
described in Schedule 3.1(a)(ii), together with all buildings, erections and
fixtures now or hereafter constructed, erected or installed thereon;

(iii)
all mortgages, charges and hypothecs of real or immovable property in which the
Corporation now or hereafter has rights;

(iv)
all rights to the assets referred to in clauses (i), (ii) and (iii) above and
related benefits, easements, franchises, immunities, licences, privileges,
rights of way, undersurface rights, servitudes, and other interests appertaining
thereto or connected therewith; and

(v)
all Proceeds and Replacements (other than Proceeds or Replacements comprised of
Intellectual Property or Unlimited Liability Shares which shall be subject to
the security interest granted under paragraph (c) below) of or to assets
referred to in clauses (i), (ii), (iii) and (iv) above, including all rights
thereto;

(b)
charges, mortgages, hypothecs, pledges and assigns and grants a security
interest in the following assets as and by way of a fixed and specific security
to and in favour of the Lender:

(i)
Accounts;

(ii)
Chattel Paper;

(iii)
Documents of Title;

(iv)
Equipment;

(v)
Instruments;

(vi)
Intangibles, other than Intellectual Property;

(vii)
Inventory;

(viii)
Investment Property;

(ix)
Money;

(x)
Records;


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 4 -

(xi)
Securities (other than Unlimited Liability Shares) and Security Entitlements
(other than Security Entitlements in Unlimited Liability Shares);

(xii)
the business, undertakings and goodwill of the Corporation;

(xiii)
all rights of the Corporation to the assets referred to in clauses (i) to (xii)
inclusive above; and

(xiv)
all Proceeds and Replacements (other than Proceeds or Replacements comprised of
Intellectual Property, Unlimited Liability Shares or Security Entitlements to
Unlimited Liability Shares which shall be subject to the security interest
granted under paragraph (c) below) of or to assets referred to in clauses (i) to
(xiii) inclusive above, including all rights thereto;

(c)
grants a security interest in the following assets as and by way of a fixed and
specific security to and in favour of the Lender:

(i)
Intellectual Property;

(ii)
Unlimited Liability Shares and Security Entitlements to Unlimited Liability
Shares;

(iii)
all rights of the Corporation to the assets referred to in clauses (i) and (ii)
above; and

(iv)
all Proceeds and Replacements of or to assets referred to in clauses (i), (ii)
and (iii) above, including all rights thereto; and

(d)
grants a security interest in the following assets, and grants, assigns,
conveys, mortgages and charges the following assets as and by way of a floating
charge to and in favour of the Lender:

(i)
all assets of whatever nature and kind in which the Corporation now or hereafter
has rights, save and except such assets as are validly and effectively subject
to the fixed and specific security created by paragraphs (a), (b) and (c) above;

(ii)
all rights of the Corporation to the assets referred to in clause (i) above; and

(iii)
all Proceeds and Replacements (other than Proceeds or Replacements comprised of
Intellectual Property, Unlimited Liability Shares or Security Entitlements to
Unlimited Liability Shares which shall be subject to the security interest
granted under paragraph (c) above) of or to assets referred to in clauses (i)
and (ii) above, including all rights thereto.

3.2    Habendum

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 5 -

The Lender shall have and hold the Collateral Property for its benefit, but
subject to the provisions of this Debenture.
3.3    Attachment
The Corporation acknowledges that value has been given, that the Corporation and
the Lender have not agreed to postpone the time for attachment of the Security
and that the Security is intended to attach, as to all of the Collateral
Property in which the Corporation now has rights, when the Corporation executes
this Debenture, and, as to all Collateral Property in which the Corporation only
has rights after the execution of this Debenture, when the Corporation first has
such rights. For certainty, the Corporation confirms and agrees that the
Security is intended to attach to all present and future Collateral Property of
the Corporation and each successor of the Corporation.
3.4    Dealings in the Ordinary Course
Unless a Default has occurred and is continuing, the Corporation may, provided
to do so is not contrary to any provision hereof or of any Finance Document,
dispose of or deal with its assets on ordinary commercial terms, in the ordinary
course of its business and for the purpose of carrying on such business, except
that the Corporation shall not, without the consent of the Lender, create,
assume or have outstanding, any Encumbrance on the Collateral Property
purporting to rank or capable of being enforced in priority to or pari passu
with the Security other than Permitted Encumbrances. All rights of the
Corporation as vendor, consignor or lessor and all resulting Accounts shall be
subject to the Security.
3.5    Proceeds Held in Trust
If a Default has occurred and is continuing, the Corporation shall receive and
hold all Proceeds in trust, separate and apart from other monies, instruments or
property, and shall forthwith endorse as necessary and pay over or deliver them
to the Lender to be held by the Lender in accordance with the terms and
conditions of this Debenture.
3.6    Account Debtor
If a Default has occurred and is continuing, the Lender may require any account
debtor of the Corporation to make payment directly to the Lender and the Lender
may hold all amounts acquired from any such account debtors and any Proceeds as
part of the Collateral Property in accordance with the terms and conditions of
this Debenture.
3.7    Control of Securities and Security Entitlements
(a)
Contemporaneously with the execution and delivery of this Debenture (with
respect to Securities and Securities Entitlements in which the Corporation now
has rights) and within five (5) Business Days of the Corporation first having
rights in Securities and Securities Entitlements (with respect to Securities and
Securities Entitlements


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 6 -

in which the Corporation only has rights after the execution and delivery of
this Debenture), the Corporation shall:
(i)
physically deliver to the Lender each certificated Security that is in bearer
form;

(ii)
physically deliver to the Lender each certificated Security that is in
registered form and, except for Unlimited Liability Shares, either (as the
Lender shall direct) endorse the Security certificate to the Lender or in blank
by an effective endorsement or register the Security certificate in the name of
the Lender or its representative;

(iii)
deliver to the Lender each uncertificated Security, except for Unlimited
Liability Shares, or cause the issuer of that uncertificated Security to agree
with the Lender that such issuer will comply with the instructions and
entitlement orders originated by the Lender without the further consent of the
Corporation or any other entitlement holder;

(iv)
do one of the following (as the Lender shall direct):

(A)
cause the Lender or its representative to become the entitlement holder of each
Security Entitlement, except for a Security Entitlement in Unlimited Liability
Shares,

(B)
cause the securities intermediary to agree with the Lender that such securities
intermediary will comply with entitlement orders in relation to each Security
Entitlement that are originated by the Lender without the further consent of the
Corporation or any other entitlement holder, or

(C)
cause another person that has control of any Security Entitlement in the manner
contemplated by subclause (A) or (B) (other than on behalf of the Lender) to
acknowledge that it has control on behalf of the Lender, or having previously
obtained control, acknowledge that it has control on behalf of the Lender.

Any Security, including any Security Entitlement, held or controlled by the
Lender pursuant to the foregoing provisions of this Subsection 3.7(a) shall be
held as Collateral under this Debenture.
(b)
Subject to Subsection 3.7(c), all rights conferred by statute or otherwise upon
a registered holder of Securities shall:

(i)
with respect to any Securities or Security Entitlement held directly by the
Lender or its representative, be exercised as the Corporation may direct; and


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 7 -

(ii)
with respect to any Securities or Security Entitlement held directly by the
Corporation or its representatives, be exercised by the Corporation.

(c)
With respect to the Corporation’s rights relating to any Securities:

(i)
such rights shall not be exercised in any manner which would be reasonably
likely to be inconsistent with the rights intended to be conferred on the Lender
by or pursuant to this Debenture;

(ii)
the Corporation shall not, without the prior written consent of the Lender, by
the exercise of any of such rights or otherwise, permit or agree to any
variation of the rights attached to or conferred by any of the Securities,
participate in any rights issue, elect to receive or vote in favour of receiving
any dividends other than in the form of cash or participate in any vote
concerning a dissolution, liquidation or winding-up of an issuer of Securities
pursuant to its incorporating statute (or any similar proceeding); and

(iii)
if a Default has occurred and is continuing (and without any consent or
authority on the part of the Corporation), the Lender and its representatives
may at the Lender’s discretion (in the name of the Corporation or otherwise)
exercise or cause to be exercised in respect of any of the Securities (other
than Securities comprised of Unlimited Liability Shares) any voting rights or
rights to receive dividends, interest, principal or other payments of money, as
the case may be, forming part of the Securities and all other rights conferred
on or exercisable by the bearer or holder thereof.

3.8    Unlimited Liability Shares
Notwithstanding any provisions to the contrary contained in this Debenture or
any other document or agreement among all or some of the parties hereto, the
Corporation is the sole registered and beneficial owner of each Unlimited
Liability Share subject to the Security and will remain so until such time as
such Unlimited Liability Shares are effectively transferred into the name of the
Lender or another person on the books and records of the Unlimited Company
issuer thereof. Accordingly, the Corporation shall be entitled to receive and
retain for its own account any dividend on or other distribution, if any, in
respect of such Unlimited Liability Shares (except insofar as the Corporation
has granted a security interest in such dividend or other distribution in favour
of the Lender hereunder, and any Securities which constitute Collateral Property
shall be delivered forthwith upon receipt by the Corporation to the Lender to
hold as Collateral Property hereunder) and shall have the right to vote such
Unlimited Liability Shares and to control the direction, management and policies
of the issuer Unlimited Company to the same extent as the Corporation would if
such Unlimited Liability Shares were not subject to the Security. Nothing in
this Debenture or any other document or agreement among all or some of the
parties hereto is intended to, or shall, constitute the Lender or any person
other than the Corporation, a member of any Unlimited Company for the purposes
of any applicable governing statute of such Unlimited Company until such time as
notice is given to the Corporation (and not revoked) as provided herein and
further steps are taken thereunder so as to register the Lender or such other
person as holder of such Unlimited

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 8 -

Liability Shares. To the extent any provision hereof would have the effect of
constituting the Lender as a member of the Unlimited Company issuer, such
provision shall be severed therefrom and ineffective without otherwise
invalidating or rendering unenforceable this Debenture or such provision insofar
as it relates to property which is not Unlimited Liability Shares. Except upon
the exercise of rights to sell or otherwise dispose of Unlimited Liability
Shares following the occurrence of a Default, the Corporation shall not cause,
permit or enable any Unlimited Company issuer to cause, permit, or enable the
Lender to (a) be registered as a shareholder or member of the Unlimited Company,
(b) have any notation entered in its favour in the share register in respect of
Unlimited Liability Shares, (c) hold the Lender out as a shareholder or member
of an Unlimited Company, (d) act or purport to act as a member of an Unlimited
Company, or obtain, exercise or attempt to exercise any rights of a shareholder
or member, of the Unlimited Company, (e) be held out as shareholder or member of
the Unlimited Company, (f) receive, directly or indirectly, any dividends,
property or other distributions from the Unlimited Company by reason of the
Lender holding a security interest in the Unlimited Liability Shares or (g) act
as a shareholder or member of the Unlimited Company, or exercise any rights of a
shareholder or member including the right to attend a meeting of, or to vote the
shares of, an Unlimited Company or to be entitled to receive or receive any
distribution in respect of Unlimited Liability Shares. The foregoing limitation
shall not restrict the Lender from exercising the rights which it is entitled to
exercise hereunder in respect of any Collateral Property constituting Unlimited
Liability Shares or Security Entitlements in Unlimited Liability Shares at any
time that the Lender shall be entitled to enforce the Security and realize on
all or any portion of the Collateral Property pursuant to the Security.
3.9    General Partnership Interests
Notwithstanding any provision to the contrary contained in this Debenture or any
other agreement or document among all or some of the parties hereto, the
Corporation is the sole registered and beneficial owner of each interest held by
it in any general partnership and general partnership interest in any limited
partnership subject to the Security and will remain so until such time as such
interest is effectively transferred into the name of another person on the books
and records of the issuer thereof. To the extent any provision hereof would have
the effect of constituting the Lender as a general partner of any limited or
general partnership, such provision shall be severed therefrom and ineffective
without otherwise invalidating or rendering unenforceable this Debenture or such
provision insofar as it relates to property which is not such a general partner
interest in a partnership.
3.10    Commingled Goods
If Collateral Property subsequently becomes part of a product or mass to which
the security interest of another secured party attaches, “the cost of the total
product or mass” within the meaning of section 37 of the PPSA shall not exceed
the sum of the cost of such Collateral Property and the cost of all other goods
forming part of such product or mass in which other secured parties have a
security interest. Notwithstanding any limitation imposed by the PPSA on the
Security in such product or mass and subject to any Permitted Encumbrances, the
Security shall extend to all Accounts, Replacements or Proceeds arising from any
dealing with such product or mass, ranking in priority to those of any other
person holding an Encumbrance upon such product or mass. The

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 9 -

Corporation shall not grant or permit to subsist any Encumbrance (other than a
Permitted Encumbrance) in favour of any other creditor unless that creditor
first agrees to the subordination of its Encumbrance to that of the Lender in
all Accounts, Replacements and Proceeds arising from dealings with a product or
mass, and the Corporation shall use commercially reasonable efforts to obtain
the consent of each existing secured creditor to the rights granted to the
Lender in this Section 3.10.
3.11    Leases
(a)
The last day of the term of any lease, oral or written, or any agreement
therefor (including, without limitation, the leases referred to in
Section 3.1(a)(ii)), now held or hereafter acquired by the Corporation shall be
excepted from the Security and shall not form part of the Collateral Property
but the Corporation shall stand possessed of such last day remaining and shall
hold it in trust to assign and dispose of the same as the Lender directs. If any
such lease or agreement therefor contains a provision which provides in effect
that such lease or agreement may not be assigned, sub-leased, charged or made
the subject of any Encumbrance without the consent of the lessor, the
application of the Security to any such lease or agreement shall be conditional
upon such consent being obtained. Upon request in writing from time to time from
the Lender, the Corporation shall forthwith use commercially reasonable best
efforts to obtain, as soon as reasonably practicable, such consent.

(b)
Upon request in writing from time to time from the Lender, the Corporation shall
forthwith use commercially reasonable efforts to obtain, as soon as reasonably
practicable, an agreement from the landlord of all premises leased by the
Corporation intended to preserve and facilitate the realization of the Security
with respect to Collateral Property located at such premises in form and
substance satisfactory to the Lender acting reasonably.

3.12    Operating Rights
(a)
Notwithstanding anything to the contrary contained herein, if the Corporation
cannot lawfully grant the Security in any agreement, right or Licence comprised
in the Collateral Property in which it now or hereafter has rights (“operating
rights”) because the nature or terms of the operating rights prohibit or
restrict such Security, the nature or terms of the operating rights require the
consent of any person which has not been obtained or the grant of such Security
in the operating rights would contravene or be void under applicable statute or
regulation, those operating rights shall not, to the extent it would be illegal,
void or result in a material loss and expense to the Corporation (any such
operating rights, “Prescribed Operating Rights”), be subject to the Security
(save to the extent provided below) unless and until such agreements, consents,
waivers and approvals as may be required to avoid such illegality, voidness or
loss and expense have been obtained (“Required Approvals”). The Security shall
nonetheless immediately attach to any rights of the Corporation arising under,
by reason of, or otherwise in respect of such operating rights, such as the
right to receive payments thereunder and all Proceeds and Replacements of those


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 10 -

operating rights (“Related Rights”), if and to the extent and as at the time
such attachment to the Related Rights is not illegal, void or would not result
in a material loss and expense to the Corporation.
(b)
To the extent permitted by applicable statute or regulation, the Corporation
will hold in trust for the Lender, and, if a Default has occurred and is
continuing, the Corporation shall (i) provide the Lender with the benefits of,
all Prescribed Operating Rights and (ii) enforce all Related Rights at the
direction of the Lender or at the direction of such other person (including any
purchaser of Collateral Property from the Lender or any Receiver) as the Lender
may designate.

(c)
The Corporation shall, at the time it enters into an IP Licence, other than an
IP Licence of “off-the-shelf”, “shrink-wrap” and “click-wrap” software, use
commercially reasonable efforts to obtain from the licensor or licencee (as
applicable) under such IP Licence (i) a consent to the Security in such IP
Licence and related Intellectual Property, including all of the Corporation’s
rights thereto, and to any disposition thereof pursuant to ARTICLE 6 and (ii) an
agreement that neither the Lender nor any Receiver shall have any obligations to
such licensor or licencee (as applicable) by reason only of such Security or
disposition.

(d)
The Corporation shall forthwith use commercially reasonable efforts to obtain,
as soon as reasonably practicable, all Required Approvals and acknowledgments of
the nature referred to in Subsection 3.12(c).

3.13    Consumer Goods
The Corporation confirms and agrees that the Collateral Property does not and
will not include any consumer goods.
ARTICLE 4    
COVENANTS OF CORPORATION
4.1    Payment of Finance Obligations
The Corporation shall punctually pay and perform the Secured Obligations in
accordance with the terms and conditions of each Finance Document.
4.2    Marking the Collateral Property
The Corporation shall, at the Lender’s reasonable request, mark Collateral
Property to indicate clearly that it is subject to the Security.
4.3    Encumbrances
The Corporation shall keep the Collateral Property free at all times from
Encumbrance, except Permitted Encumbrances, and shall defend the title to the
Collateral Property against all persons. The Corporation shall not permit,
without the prior written consent of the

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 11 -

Lender, any Collateral Property to become an accession to any property other
than other Collateral Property or to become a fixture unless the Security ranks
prior to the interests of all persons in the realty. The foregoing shall not in
any way prevent the Lender from, at any time, contesting the validity,
enforceability or priority of any Encumbrance. No Encumbrance shall be entitled
to priority over the Security, except to the extent that it is entitled to such
priority as a purchase-money security interest under the PPSA or the STA or it
secures Statutory Prior Claims. Nothing in this Debenture is intended to create
any rights (including subordination rights or any release of Security) in favour
of any person other than the Lender, any Receiver and the other Indemnified
Parties.
4.4    Insurance
(a)
The Corporation shall insure the Collateral Property as required by the
provisions of each Finance Document. If the Corporation fails to obtain and
maintain any such insurance, the Lender or any Receiver may do so and the
Corporation shall forthwith upon demand reimburse the Lender or the Receiver for
all its reasonable disbursements, costs and expenses so incurred.

(b)
Upon request by the Lender, the Corporation shall execute and deliver to the
Lender, an assignment of all insurance proceeds arising under, by reason of or
otherwise in respect of each policy of insurance maintained by the Corporation
insuring against loss or damage to the Collateral Property in such form as the
Lender shall reasonably require, and use commercially reasonable efforts to
obtain forthwith the acknowledgement and consent thereto by the insurers and
brokers.

4.5    Further Assurances
The Corporation shall at all times do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged or delivered all such further acts, deeds,
transfers, mortgages, pledges and charges, security agreements, assignments,
agreements, debentures and assurances as the Lender may reasonably require in
order to give effect to the provisions of this Debenture and for the better
securing or perfecting the Security and the priority accorded to the Security
intended under this Debenture. Upon the request of the Lender, the Corporation
shall specifically mortgage, pledge, charge, grant a security interest in, or
assign in favour of the Lender any property which the Corporation now or
hereafter has rights, other than property and assets expressly excluded
hereunder and Intellectual Property and Unlimited Liability Shares shall not be
mortgaged, charged or assigned to the Lender, and shall execute all documents
reasonably required by the Lender in connection therewith. The Corporation
constitutes and appoints the Lender acting by any officer for the time being of
the Lender to be its attorney with full power of substitution to do on the
Corporation’s behalf anything that the Corporation can lawfully do by an
attorney, including to do, make and execute all such agreements, deeds, acts,
matters or things, with the right to use the name of the Corporation, whenever
and wherever it deems necessary or expedient and to carry out the Corporation’s
obligations under this Debenture. Such power of attorney, being granted by way
of security and coupled with an interest, is irrevocable until the Secured
Obligations are paid in full. Such power of attorney shall not be exercisable by
the Lender unless a Default has occurred and is continuing.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 12 -

4.6    Costs and Expenses
The Corporation shall forthwith reimburse the Lender, on demand and on a full
indemnity basis, for all interest, commissions, costs of realization and other
costs and expenses (including legal fees and expenses on a solicitor and his own
client basis) incurred by the Lender or any Receiver in connection with the
preparation, issuance, protection, enforcement of and advice with respect to
this Debenture and the perfection, protection, enforcement of and advice with
respect to the Security, including those arising in connection with the
realization, disposition of, retention, protection or collection of any
Collateral Property and the protection or enforcement of the rights of the
Lender or any Receiver and those incurred for registration of any financing
statement registered in connection with the Security.
4.7    Reimbursements as Secured Obligations
All amounts for which the Corporation is required hereunder to reimburse the
Lender or any Receiver shall, from the date of demand made upon the Corporation
until the date the Lender or such Receiver receives reimbursement, be deemed
advanced to the Corporation by the Lender or such Receiver, as the case may be,
on the faith and security of this Debenture shall be deemed to be Secured
Obligations secured by the Security and shall bear interest from the date of
demand, compounded and payable monthly, both before and after demand, default
and judgment, until payment of such amount is paid in full at the Default Rate.
4.8    General Indemnity
The Corporation will indemnify the Lender, any Receiver and their respective
representatives, (each, an “Indemnified Party”) in respect of, and save each
Indemnified Party fully harmless from and against, all claims and loss and
expense which an Indemnified Party may suffer or incur in connection with
(a) the exercise by the Lender or any Receiver of any of its rights hereunder or
(b) any breach by the Corporation of, or any failure by the Corporation to
observe or perform, any of the Secured Obligations under this Debenture, save
that the Corporation shall not be obliged to so indemnify any Indemnified Party
to the extent such losses and expenses are determined by a final judgment to
have directly resulted from the willful misconduct or gross negligence of the
Indemnified Party. The Lender shall be constituted as the trustee of each
Indemnified Party, other than itself, and shall hold and enforce each such other
Indemnified Party’s rights under this Section 4.8 for their respective benefits.
4.9    Registration
Unless the Lender notifies the Corporation otherwise, the Corporation shall
cause its representatives to forthwith register, file and record this Debenture
or notice thereof, on behalf of the Lender at all proper offices where, in the
reasonable opinion of counsel to the Lender, such registration, filing or
recording may be necessary or advantageous to create, perfect, preserve or
protect the Security in the Collateral Property and its priority and shall
hereafter cause its representatives to maintain all such registrations, filings
and recordings on behalf of the Lender in full force and effect.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 13 -

ARTICLE 5    
DEFAULT
5.1    Default
Whenever any Default referred to in Section 5.2 (c) occurs, unless the Lender
notifies the Corporation to the contrary and subject to such terms and
conditions as may be contained in such notice, the Secured Obligations shall be
accelerated and be immediately due and payable in full and the Security shall
become immediately crystallized and enforceable without the necessity for any
further action or notice by the Lender, except that no Security over Unlimited
Liability Shares shall be crystallized and enforceable without notice in writing
from the Lender to the Corporation that specifically identifies the Unlimited
Liability Shares and states the intention of the Lender to enforce the Security
over such Unlimited Liability Shares, which notice has not been revoked.
Whenever any Default referred to in Section 5.2 (a) or Section 5.2(b) occurs,
the Lender may, at its option, declare the Secured Obligations accelerated and
immediately due and payable in full and the Security shall become immediately
crystallized and enforceable.
5.2    Events of Default
Each of the following events constitutes a Default:
(a)
an “Event of Default” referred to and defined in the Credit Agreement occurs;

(b)
an event occurs which entitles the Lender to terminate the Turbine Supply
Agreement pursuant to Clause GC 2‑11(a) thereof; or

(c)
an Insolvency Event with respect to the Corporation occurs.

5.3    Security Enforceable
The fact that this Debenture provides for Defaults and rights of acceleration
shall not derogate from the demand nature of any Secured Obligation payable on
demand.
5.4    Waiver
The Lender may waive any Default or any breach by the Corporation of any of the
provisions of this Debenture. No waiver, however, shall be deemed to extend to a
subsequent breach or Default, whether or not the same as or similar to the
breach or Default waived, and no act or omission by the Lender shall extend to,
or be taken in any manner whatsoever to affect, any subsequent breach or Default
or the rights of the Lender arising therefrom. Any such waiver must be in
writing and signed by the Lender to be effective. No failure on the part of the
Lender to exercise, and no delay by the Lender in exercising, any right under
this Debenture shall operate as a waiver of such right. No single or partial
exercise of any such right shall preclude any other or further exercise of such
right or the exercise of any other right.
ARTICLE 6    
REMEDIES ON DEFAULT

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 14 -

6.1    Remedies of Lender
If the Security becomes enforceable in accordance with ARTICLE 5, the Lender
shall have the rights set out in this ARTICLE 6.
6.2    Right to Appoint a Receiver
If a Default has occurred and is continuing, the Lender may appoint by
instrument in writing one or more Receivers of any Collateral Property. Any such
Receiver shall have the rights set out in this ARTICLE 6. In exercising such
rights, any Receiver shall act as and for all purposes shall be deemed to be the
agent of the Corporation and the Lender shall not be responsible for any act or
default of any Receiver. The Lender may remove any Receiver and appoint another
from time to time. An officer or employee of the Lender may be appointed as a
Receiver. No Receiver appointed by the Lender need be appointed by, nor need its
appointment be ratified by, or its actions in any way supervised by, a court. If
two or more Receivers are appointed to act concurrently, they shall, unless
otherwise expressly provided in the instrument appointing them, so act severally
and not jointly and severally. The appointment of any Receiver or anything done
by a Receiver or the removal or termination of any Receiver shall not have the
effect of constituting the Lender a mortgagee in possession in respect of the
Collateral Property.
6.3    Rights of a Receiver
Any Receiver appointed by the Lender shall have the following rights:
(a)
Power of Entry. The Corporation shall forthwith upon demand deliver to a
Receiver possession of any Collateral Property at the place specified by the
Receiver. Any Receiver may at any time enter upon any premises owned, leased or
otherwise occupied by the Corporation or where any Collateral Property is
located to take possession of, disable or remove any Collateral Property, and
may use whatever lawful means the Receiver considers advisable to do so.

(b)
Power of Sale.

(v)
Any Receiver may sell, lease, consign, licence, assign or otherwise dispose of
any Collateral Property by public auction, private tender or private contract
with or without notice, advertising or any other formality, all of which are
hereby waived by the Corporation to the extent permitted by applicable law. Any
Receiver may, at its discretion, establish the terms of such disposition,
including terms and conditions as to credit, upset, reserve bid or price. All
payments made pursuant to such dispositions shall be credited against the
Secured Obligations only as they are actually received. Any Receiver may buy in,
rescind or vary any contract for the disposition of any Collateral Property and
may dispose of any Collateral Property again without being answerable for any
loss occasioned thereby. Any such disposition may take place whether or not the
Receiver has taken possession of the Collateral Property. The exercise by the
Receiver of any power of sale does not preclude


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 15 -

the Receiver from further exercise of its power of sale in accordance with this
clause.
(vi)
The Corporation agrees that any Receiver may, in its discretion, approach a
restricted number of potential purchasers to effect any sale of any Securities
comprised in the Collateral Property pursuant to Subsection 6.3(b)(i) and that a
sale under such circumstances may yield a lower price for Collateral Property
than would otherwise be obtainable if the same were registered and sold in the
open market. The Corporation agrees that:

(A)
in the event any Receiver shall so sell Collateral Property at such private sale
or sales, the Receiver shall have the right to rely upon the advice and opinion
of any person who regularly deals in or evaluates Securities of the type
constituting the Collateral Property as to the best price obtainable in a
commercially reasonable manner; and

(B)
such reliance shall be conclusive evidence that the Receiver handled such matter
in a commercially reasonable manner.

(c)
Carrying on Business. Any Receiver may carry on, or concur in the carrying on
of, any of the business or undertaking of the Corporation and may, to the
exclusion of all others, including the Corporation, enter upon, occupy and use
any of the premises, buildings, plant and undertaking of or occupied or used by
the Corporation and may use any of the Equipment and Intangibles of the
Corporation for such time and such purposes as the Receiver sees fit. No
Receiver shall be liable to the Corporation for any negligence in so doing or in
respect of any rent, charges, costs, depreciation or damages in connection with
any such action.

(d)
Pay Encumbrances. Any Receiver may pay any liability secured by any actual or
threatened Encumbrance against any Collateral Property. A Receiver may borrow
money for the maintenance, preservation or protection of any Collateral Property
or for carrying on any of the business or undertaking of the Corporation and may
grant Encumbrances in any Collateral Property in priority to the Security as
security for the money so borrowed. The Corporation will forthwith on demand
reimburse the Receiver for all such payments and borrowings, together with
interest thereon as provided for in Section 4.7.

(e)
Leases. Upon any sale by any Receiver of any leasehold interest pursuant to this
Debenture, any Receiver, for the purpose of vesting the one day residue of the
term or renewal thereof in any purchaser, shall be entitled by deed or writing
to appoint such purchaser or any other person a new trustee of the aforesaid
residue of any such term or renewal thereof in the place and stead of the
Corporation and to vest the same accordingly in the new trustee so appointed
free from any obligation respecting the same.


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 16 -

(f)
Dealing with Collateral. Any Receiver may seize, collect, realize, dispose of,
enforce, release to third parties or otherwise deal with any Collateral Property
in such manner, upon such terms and conditions and at such time as it deems
advisable without notice to the Corporation (except as otherwise required by
applicable law), and may charge on its own behalf and pay to others its costs
and expenses (including legal, Receiver’s and accounting fees and expenses on a
full indemnity basis) incurred in connection with such actions. The Corporation
will forthwith upon demand reimburse the Receiver for all such costs and
expenses.

(g)
Powers re Collateral Property. Any Receiver may have, enjoy and exercise all of
the rights of and enjoyed by the Corporation with respect to the Collateral
Property or incidental, ancillary, attaching or deriving from the ownership by
the Corporation of the Collateral Property, including the right to enter into
agreements and grant IP Licences over or pertaining to Collateral Property, the
right to commence or continue proceeding to preserve or protect Collateral
Property and the right to grant or agree to Encumbrance and grant or reserve
profits à prendre, easements, rights of ways, rights in the nature of easements
and licences over or pertaining to the whole or any part of the Collateral
Property.

(h)
Retain Services. Any Receiver may retain the services of such real estate
brokers and agents, lawyers, accountants, appraisers and other consultants as
the Receiver may deem necessary or desirable in connection with anything done or
to be done by the Receiver or with any of the rights of the Receiver set out
herein and pay their commissions, fees and disbursements (which payment shall
constitute part of the Receiver’s disbursements reimbursable by the Corporation
hereunder). The Corporation shall forthwith on demand reimburse the Receiver for
all such payments.

(i)
Complete Construction. Any Receiver may complete any unfinished construction
upon or in the Collateral Property including the power to:

(i)
appoint and engage superintendents, architects, engineers, miners, geologists,
consultants, contractors, managers, advisors and such other personnel which, in
the discretion of the Receiver, may be required to construct, furnish or operate
the Collateral Property;

(ii)
enter into contracts for the supply of materials and services which the Receiver
deems necessary to complete or operate the Collateral Property;

(iii)
enter into and enforce and take the benefit of Licences, agreements and other
arrangements in respect of the Collateral Property which provide loans, grants
or Licences, from municipal or other governmental authorities or from any other
source whatsoever;

(iv)
enter into, enforce, use and take the benefit of construction contracts,
contracts for services or materials, performance bonds, insurance contracts,


DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 17 -

development agreements, plans, studies, reports, information or any other
matter, material or arrangement in respect of the Collateral Property; and
(v)
terminate any Licences, agreements, rights or other arrangements made by the
Corporation in connection with the Collateral Property on such terms as the
Receiver deems reasonable.

6.4    Right to have Court Appoint a Receiver
The Lender may, at any time, apply to a court of competent jurisdiction for the
appointment of a Receiver, or other official, who may have powers the same as,
greater or lesser than, or otherwise different from, those capable of being
granted to a Receiver appointed by the Lender pursuant to this Debenture.
6.5    Lender may exercise rights of a Receiver
In lieu of, or in addition to, exercising its rights under Sections 6.3 and 6.4,
but subject to Section 3.8, the Lender has, and may exercise, any of the rights
which are capable of being granted to a Receiver appointed by the Lender
pursuant to this Debenture. Notwithstanding any provision to the contrary
contained in this Debenture, only the Lender, and not the Receiver, shall have
the right to exercise the rights of a Receiver with respect to Unlimited
Liability Shares.
6.6    Retention of Collateral Property
If the Security becomes enforceable, the Lender may elect to retain any
Collateral Property in satisfaction of the Secured Obligations. The Lender may
designate any part of the Secured Obligations to be satisfied by the retention
of particular Collateral Property which the Lender considers to have a net
realizable value approximating the amount of the designated part of the Secured
Obligations, in which case only the designated part of the Secured Obligations
shall be deemed to be satisfied by the retention of the particular Collateral
Property.
6.7    Limitation of Liability
Neither the Lender, nor any Receiver shall be liable or accountable for any
failure of the Lender or any Receiver to seize, collect, realize, dispose of,
enforce or otherwise deal with any Collateral Property nor shall either of them
be bound to institute any proceeding for any such purposes or for the purpose of
preserving any rights of the Lender, the Corporation or any other person in
respect of any Collateral Property. Neither the Lender, nor any Receiver shall
be liable or responsible for any claim or loss and expense whatever which may
accrue in consequence of any such failure resulting from any negligence of the
Lender, any Receiver or any of their respective representatives or otherwise,
except to the extent determined by a final judgment to have been directly caused
by the gross negligence or wilful misconduct of any Receiver, the Lender or
their respective representatives. If any Receiver or the Lender takes possession
of any Collateral Property, neither the Lender, nor any Receiver shall have any
liability as a mortgagee in possession or be accountable for anything except
actual receipts.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 18 -

6.8    Extensions of Time
The Lender and any Receiver may grant renewals, extensions of time and other
indulgences, take and give up Encumbrance, accept compositions, grant releases
and discharges, perfect or fail to perfect any Encumbrance, release any
Collateral Property to third parties and otherwise deal or fail to deal with the
Corporation, debtors of the Corporation, guarantors, sureties and others and
with any Collateral Property and other Encumbrance as the Lender may see fit,
all without prejudice to the liability of the Corporation to the Lender or the
rights of the Lender and any Receiver under this Debenture.
6.9    Application of Payments against Secured Obligations
Any Recovery received by the Lender in respect of the Secured Obligations from
time to time and any Recovery realized by the Lender on any Collateral Property
shall be appropriated and applied by the Lender in accordance with Section 6.19.
6.10    Set-Off, Combination of Accounts and Crossclaims
The Secured Obligations will be paid by the Corporation without regard to any
equities between the Corporation and the Lender or any right of set-off. Any
indebtedness owing by the Lender to the Corporation, direct or indirect,
extended or renewed, actual or contingent, matured or not, may be set off or
applied against the Secured Obligations by the Lender (including the Lender
acting as agent of the Lender) at any time either before or after maturity,
without demand upon or notice to anyone and the terms of such indebtedness and
Secured Obligations shall be changed hereby to the extent necessary to permit
such set-off and application.
6.11    Deficiency
If the proceeds of the realization of any Collateral Property are insufficient
to repay all liquidated Secured Obligations, the Corporation shall forthwith pay
or cause to be paid to the Lender such deficiency.
6.12    Validity of Sale
No person dealing with the Lender or any Receiver or with any representative of
the Lender or any Receiver shall be concerned to inquire whether the Security
has become enforceable, whether any right of the Lender or any Receiver has
become exercisable, whether any Secured Obligations remain outstanding or
otherwise as to the propriety or regularity of any dealing by the Lender or any
Receiver with any Collateral Property or to see to the application of any money
paid to the Lender or any Receiver, and in the absence of fraud on the part of
such person such dealings shall be deemed, as regards such person, to be within
the rights hereby conferred and to be valid and effective accordingly.
6.13    Lender Not Obliged to Preserve Third Party Interests

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 19 -

To the extent that any Collateral Property constitutes an Instrument or Chattel
Paper, neither the Lender nor any Receiver shall be obliged to take any steps to
preserve rights against prior parties in respect of any such Instrument or
Chattel Paper.
6.14    Lender or Receiver may Perform
If the Corporation fails to perform any Secured Obligations, without limiting
any other provision hereof, the Lender or any Receiver may perform those Secured
Obligations as attorney for the Corporation in accordance with Section 4.5. The
Corporation shall remain liable under each agreement, right and Licence to which
it is party or by which it or any of its assets is bound and shall perform all
of its obligations thereunder, and shall not be released from any of its
obligations under any such agreement, right or Licence by the exercise of any
rights by the Lender or any Receiver. Neither the Lender, nor any Receiver shall
have any obligation under any such agreement, right or Licence, by reason of
this Debenture, nor shall the Lender, or any Receiver be obliged to perform any
of the obligations of the Corporation thereunder or to take any action to
collect or enforce any claim made subject to the security of this Debenture. The
rights conferred on the Lender and any Receiver under this Debenture are for the
purpose of protecting the Security in the Collateral Property and shall not
impose any obligation upon the Lender or any Receiver to exercise any such
rights.
6.15    Effect of Appointment of Receiver
As soon as the Lender takes possession of any Collateral Property or appoints a
Receiver over any Collateral Property, all rights of each of the other
representatives of the Corporation with respect to that Collateral Property
shall cease, unless specifically continued by the written consent of the Lender
or the Receiver.
6.16    Time for Payment
If the Lender demands payment of any Secured Obligations in accordance with the
terms thereof and subject to and in accordance with the terms and provisions of
the Debenture Delivery Agreement, or if any Secured Obligations are otherwise
due by maturity or acceleration, it shall be deemed reasonable for the Lender to
exercise its rights under this Debenture immediately if such payment is not made
within a reasonable time of demand, in the case of Secured Obligations payable
on demand, or when due in all other cases, and any days of grace or any time for
payment which might otherwise be required to be afforded to the Corporation by
any agreement (other than any other Finance Document) or applicable law is
hereby irrevocably waived to the extent permitted by law.
6.17    Marshalling
The Corporation hereby waives any rights it may have under applicable law to
assert the doctrine of marshalling or to otherwise require the Lender or any
Receiver to marshal any Collateral Property or the property of any other person
for the benefit of the Company.
6.18    Rights in Addition

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 20 -

The rights conferred by this ARTICLE 6 are in addition to, and not in
substitution for, any other rights the Lender may have under this Debenture, at
law, in equity or by or under applicable law or any Finance Document or other
agreement. The Lender may proceed by way of any action, suit or other proceeding
at law or in equity, including (a) the right to take proceedings in any court of
competent jurisdiction for the sale or foreclosure of the Collateral Property
and (b) filing proofs of claim and other documentation to establish the claims
of the Lender in any proceeding relating to the Corporation. No right of the
Lender or any Receiver shall be exclusive of or dependent on any other. Any such
right may be exercised separately or in combination, and at any time. The
exercise by the Lender or any Receiver of any right hereunder does not preclude
the Lender or any Receiver from further exercise of such right in accordance
with this Debenture.
6.19    Application of Proceeds
Each Recovery received by the Lender will be applied by the Lender as follows:
(a)
First, to the payment in full of the Secured Obligations due and owing to the
Lender and/or any other Indemnified Party under the Secured Documents in such
order as the Lender sees fit, or otherwise to be held by the Lender as security
for the Secured Obligations, at its discretion, and

(b)
Second, after all Secured Obligations are paid in full in accordance with
paragraph (a) above, to pay the Corporation, unless otherwise directed by any
order of any competent governmental authority, or as required by applicable law.

The fact that the Lender may make a payment pursuant to paragraph (b) above or
may determine that the Secured Obligations have been paid in full, will not
thereafter prevent the Lender from applying any further Recovery in the order
set out in this Section 6.19.
ARTICLE 7    
GENERAL
7.1    Holder Exclusively Entitled
The holder of this Debenture and the Debenture Delivery Agreement from time to
time will be regarded as exclusively entitled to the benefit of this Debenture
and all persons may act accordingly.
7.2    Security in Addition
The Security does not replace or otherwise affect any existing or future
Encumbrance held by the Lender. Neither the taking of any proceeding, judicial
or extra-judicial, nor the refraining from so doing, nor any dealing with any
other security for any Secured Obligations shall release or affect the Security
except for payment in full. Neither the taking of any proceeding, judicial or
extra-judicial, pursuant to this Debenture, nor the refraining from so doing,
nor any dealing with any Collateral Property shall release or affect any of the
other Encumbrances held by the Lender for the payment or performance of the
Secured Obligations.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 21 -

7.3    Provisions Reasonable
The Corporation acknowledges that the provisions of this Debenture and, in
particular, those respecting rights of the Lender or any Receiver against the
Corporation, its property and any Collateral Property upon the occurrence of a
Default, are commercially reasonable and not manifestly unreasonable.
7.4    No Merger
This Debenture shall not operate by way of a merger of the Secured Obligations
or of any guarantee or agreement or other document or Instrument by which the
Secured Obligations now or at any time hereafter may be represented or
evidenced. Neither the taking of any judgment nor the exercise of any power of
seizure or disposition shall extinguish the liability of the Corporation to pay
and perform the Secured Obligations nor shall the acceptance of any payment or
alternate security constitute or create any novation. No covenant,
representation or warranty of the Corporation herein shall merge in any
judgment.
7.5    Notices
Any notice, demand, consent, approval or other communication (in this Section, a
“Notice”) to be made or given under or in connection with this Debenture shall
be in writing and may be made or given by personal delivery or by facsimile
addressed to the respective parties at the addresses set out in any Finance
Document or to such other address as such party may from time to time notify the
other in accordance with this Section 7.5. Any notice made or given by personal
delivery shall be conclusively deemed to have been given at the time of actual
delivery or, if made or given by facsimile, at the time of sending if sent
before 4:00 p.m. (in the place of intended receipt) on a Business Day or if sent
otherwise at the opening of business on the first Business Day following the
transmittal thereof.
7.6    Time of the Essence
Time is and shall remain of the essence of this Debenture and each of its
provisions.
7.7    Governing Law
This Debenture shall be governed by, and construed and interpreted in accordance
with, the laws in force in the Province of Ontario, including the federal laws
of Canada applicable therein, but excluding conflict of law rules. Such choice
of law shall, however, be without prejudice to or limitation of any other rights
available to the Lender under the laws of any other jurisdiction where
Collateral Property may be located. The Corporation irrevocably attorns to and
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario located at Toronto with respect to any matter arising hereunder or
related hereto.
7.8    Security Effective Immediately
Neither the issuance nor registration of, or any filings with respect to, this
Debenture, nor any partial advance or extension of credit by the Lender, shall
bind the Lender to advance any

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 22 -

amounts, grant any credit or supply any financial services to the Corporation,
but the Security shall take effect forthwith upon the issuance of this Debenture
by the Corporation with respect to Collateral Property in which the Corporation
has rights as of the date hereof.
7.9    Entire Agreement
There are no representations, warranties, covenants, agreements or
acknowledgments whether direct or collateral, express or implied, that form part
of or affect this Debenture or any Collateral Property, other than as expressed
herein and other than as may be expressed in the Debenture Delivery Agreement
and any Finance Document. The execution of this Debenture has not been induced
by, nor does the Corporation rely upon or regard as material, any
representations, warranties, conditions, other agreements or acknowledgments not
expressly made in this Debenture, the Debenture Delivery Agreement or any
Finance Document.
7.10    Invalidity
If any provision of this Debenture is found by a final judgment to be invalid or
unenforceable, that provision shall be deemed to be severed herefrom and the
remaining provisions of this Debenture shall not be affected thereby but shall
remain valid and enforceable. The Corporation shall, at the request of the
Lender, negotiate in good faith with the Lender to replace any invalid or
unenforceable provision contained in this Debenture with a valid and enforceable
provision that has the commercial effect as close as possible to that of the
invalid or unenforceable provision, to the extent permitted by law.
7.11    Transfer of Debenture
This Debenture may only be transferred pursuant to and in accordance with the
provisions of the Debenture Delivery Agreement.
7.12    Binding Effect
This Debenture shall enure to the benefit of the Lender, any Receiver, each
other Indemnified Party and their respective successors and permitted assigns
and any subsequent holder of this Debenture and shall be binding on the
Corporation, its legal representatives (including receivers) and its successors.
Each reference in the Debenture to the Lender, any Receiver or any other
Indemnified Party shall be construed so as to include (where the context so
admits) its successors and permitted assigns.
7.13    Debenture Lost or Stolen
If this Debenture is mutilated, lost, stolen or destroyed, the Corporation
shall, upon being furnished with evidence satisfactory to it of such mutilation,
loss, theft or destruction, issue and deliver a new Debenture of like date and
tenor as the one mutilated, lost, stolen or destroyed, in exchange for, in place
of and upon cancellation of the mutilated Debenture, or in lieu of or in
substitution for the lost, stolen or destroyed Debenture.
7.14    Statutory Waivers

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 23 -

7.14.1    General. To the fullest extent permitted by applicable law, the
Corporation waives all of the rights, benefits and protections given by the
provisions of any existing or future statute which imposes limitations upon the
rights of a secured party or upon the methods of realization of security,
including any seize or sue or anti-deficiency statute or any similar provisions
of any other statute.
7.15    Land Registration Provisions
7.15.1    Covenants 1.v and 1.vi deemed to be included in a charge by
subsection 7(1) of the Land Registration Reform Act (Ontario) are expressly
excluded.
7.15.2    Covenant 1.vii deemed to be included in a charge by subsection 7(1) of
the Land Registration Reform Act (Ontario) is expressly varied by providing that
the Corporation or its successors and assigns will, before and after default,
execute such assurances of the property herein described and do such other acts,
at the Corporation’s expense, as may be reasonably required by the Lender.
7.15.3    Where a conflict exists between the terms of this Debenture and the
Standard Charge Terms number referred to in any Charge/Mortgage of Land to which
this Debenture may be annexed as a schedule for the purpose of registration in
any Land Registry Office, which terms are filed as such number in such Land
Registry Office, the terms of this Debenture shall prevail.
7.16    Currency
All references in this Debenture to monetary amounts, unless specifically
provided, are to lawful currency of Canada. All sums of money payable under this
Debenture shall be paid in the currency in which such sums are incurred or
expressed as due hereunder.
7.17    Limitation Period
The parties hereto agree to extend the limitation period under the Limitations
Act, 2002 (Ontario), other than one established by Section 15 of that Act,
applicable to this Debenture, and each provision hereof and any claim
thereunder, to six (6) years, save and except to the extent the Real Property
Limitations Act (Ontario) applies to any particular provision hereof or claim
arising thereunder requiring a shorter limitation period which cannot be waived
by an agreement made on this date.
7.18    Change
No agreement purporting to change (other than an agreement purporting to waive
performance or compliance with) any provision of this Debenture shall be binding
upon the Corporation, the Lender, any Receiver or any other Indemnified Party
unless that agreement is in writing and signed by the Corporation and the
Lender. No waiver of performance or compliance with any provision hereof shall
be binding upon any party hereto unless such waiver is in writing signed by the
party sought to be bound thereby.
7.19    Receipt of Copy

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 24 -

The Corporation acknowledges receipt of a copy of this Debenture and copies of
the verification statements pertaining to the financing statements filed under
the PPSA and under the personal property security statutes of other provinces by
the Lender, in respect of this Debenture. To the extent permitted by applicable
law, the Corporation irrevocably waives the right to receive a copy of each
financing statement or financing change statement (or any verification statement
pertaining thereto) filed under the PPSA or under such other personal property
security statutes by the Lender in respect of this Debenture or any other
security agreement, and releases any and all claims or causes of action it may
have against the Lender for failure to provide any such copy.
7.20    Information
At any time the Lender may provide to any person that claims an interest in
Collateral Property copies of this Debenture or information about it or about
the Collateral Property or the Secured Obligations.
7.21    Discharge
The Security over any Collateral Property shall automatically be released and
discharged upon the disposition by the Borrower in accordance with the Credit
Agreement of such Collateral Property without the requirement of any consent or
acknowledgment by the Lender or any other person and, so long as no Default has
occurred and is continuing, the Lender agrees to do such things and execute such
documents (all at the cost and expense of the Corporation) as may be reasonably
requested by the Corporation for the purpose of evidencing such release and
discharge.
7.22    Credit Agreement to Govern
If there is any conflict, inconsistency or discrepancy between the provisions of
this Debenture and the provisions of the Credit Agreement, the provisions of the
Credit Agreement shall govern and apply to the extent of the conflict,
inconsistency or discrepancy.
7.23    Execution
This Debenture is delivered to and held by the Lender pursuant to the terms of,
and enforcement hereof shall be subject to, the Debenture Delivery Agreement
between the Corporation and the Lender. This Debenture shall not be deemed to
have been redeemed by reason of the account of the Corporation having ceased to
be in debit while this Debenture is held by the Lender pursuant to the Debenture
Delivery Agreement and no payment to the Lender shall reduce the amount owing
under this Debenture unless specifically appropriated to and noted on this
Debenture at the time of payment.



DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------






TO WITNESS THIS DEBENTURE, the Corporation has caused this Debenture to be duly
issued as of the date set out at the commencement hereof.


 
ZEPHYR FARMS LIMITED




 
By:
/s/ Thomas Schneider
 
 
Name:
c/s
 
 
Title: President








 
By:
/s/ Wayne Curtis
 
 
Name:
 
 
Title: Corporate Secretary
 
 
I/We have authority to bind the Corporation






DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------






SCHEDULE 1.1
DEFINITIONS
1.
Defined Terms

Unless the context otherwise requires, in this Debenture the following terms are
used with their corresponding defined meanings:
“Accounts” means all accounts, including debts, claims and demands of any kind
whatever, claims against the Crown and claims under insurance policies and
rights to receive royalties or licence fees, which are now owned by or are due,
owing or accruing due to the Corporation or which may hereafter be owned by or
become due, owing or accruing due to the Corporation or in which the Corporation
now or hereafter has any other rights, and (where the context so admits) any
item or part thereof.
“Business Day” means a day which is not a Saturday or a Sunday on which banks
and trust companies are generally open for business in Toronto, Canada and in
Seoul, Republic of Korea.
“Chattel Paper” means all chattel paper in which the Corporation now or
hereafter has rights, and (as the context so admits) any item or part thereof.
“Collateral Property” means all of the assets and rights made subject to the
Encumbrances created under this Debenture, wherever located, now or hereafter
owned by the Corporation or in or to which the Corporation now or hereafter has
rights, including all such rights, and (as the context so admits) any item or
part thereof.
“Corporation” means Zephyr Farms Limited, existing as at the date hereof as a
corporation incorporated under the laws of the Province of Ontario.
“Credit Agreement” has the meaning ascribed to it in the Debenture Delivery
Agreement.
“Debenture” means this debenture. The terms “this Debenture”, “hereof”,
“hereunder” and similar expressions refer to this Debenture and not to any
particular Article, Section, Subsection, paragraph, clause or other portion of
this Debenture. Each reference to a “Schedule” in this Debenture is a reference
to a Schedule attached to this Debenture which shall form an integral part
hereof.
“Debenture Delivery Agreement” at any time means the debenture delivery
agreement then in effect entered into between the Corporation and the Lender (or
its predecessor) pursuant to which this Debenture is issued to and/or held by
the Lender.
“Default” means any default, breach, failure, event, state or condition
described in paragraphs (a), (b) or (c) of Section 5.2.
“Default Rate” means twenty-five percent (25%) per annum.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 2 -



“Documents of Title” means all documents of title, whether negotiable or
non-negotiable, including all warehouse receipts and bills of lading, in which
the Corporation now or hereafter has rights, and (as the context so admits) any
item or part thereof.
“Encumbrance” means any mortgage, charge, pledge, hypothecation, lien,
encumbrance, assignment by way of security or other security interest or any
other arrangement having the effect of conferring security or securing any
obligation of any person including a conditional sale, hire purchase or finance
lease or other title retention agreement or any arrangement whereby rights are
subordinated to the rights of a third party.
“Equipment” means all goods in which the Corporation now or hereafter has
rights, other than Inventory or consumer goods, including all tools, apparatus,
plant, furniture, fixtures, equipment, machinery, vehicles, and (as the context
so admits) any item or part thereof.
“Finance Document” at any time means a “Finance Document” referred to and
defined in the Debenture Delivery Agreement.
“Indemnified Party” is used with the defined meaning assigned in Section 4.8.
“Insolvency Event” means, with respect to any person, that such person does not
pay or perform its obligations generally as they become due or admits its
inability to pay or perform its debts generally, that such person commits an act
of bankruptcy within the meaning of the Bankruptcy and Insolvency Act (Canada),
any Insolvency Proceeding is instituted by or against that person (excluding any
Insolvency Proceeding being contested by that person in good faith by
appropriate proceedings so long as enforcement remains stayed, none of the
relief sought is granted (either on an interim or permanent basis) and such
Insolvency Proceeding is dismissed within 30 days of its commencement), or that
person takes corporate action to authorize any of the actions set forth above in
this definition.
“Insolvency Proceeding” means, with respect to any person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary under the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada) or any other like, equivalent or analogous
legislation of any jurisdiction seeking any moratorium, reorganization,
adjustment, composition, proposal, compromise, arrangement or other like or
similar relief in respect of any or all of the obligations of that person,
seeking the winding up, liquidation or dissolution of that person or all or any
part of its businesses, undertakings, properties and assets, seeking any order
declaring, finding or adjudging that person insolvent or bankrupt, seeking the
appointment (provisional, interim or permanent) of any receiver or resulting, by
operation of law, in the bankruptcy of that person.
“Instruments” means all letters of credit, advices of credit and all other
instruments in which the Corporation now or hereafter has rights, and (as the
context so admits) any item or part thereof.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 3 -



“Intangibles” means all intangibles, all IP Licences and all authorizations of
whatever kind in which the Corporation now or hereafter has rights, including
all of the Corporation’s choses in action, contractual rights, goodwill and
Intellectual Property, and (as the context so admits) any item or part thereof.
“Intellectual Property” means trade secrets, confidential information and
know-how, Software, patents, trade marks, patent or trade mark rights,
registrations and applications, designs, logos, indicia, trade names, corporate
names, company names, domain names, business names, trade styles, business
identifiers, fictitious business names or characters, copyrights and copyright
registrations and applications, integrated circuit topography rights,
registrations and applications, semi-conductor chip rights, designs, design
patents and other industrial design rights, registrations and applications,
goodwill, letters patent and other industrial or intellectual property of
whatever kind in which the Corporation now or hereafter has rights, and (as the
context so admits) any item or part thereof.
“Inventory” means all inventory of whatever kind in which the Corporation now or
hereafter has rights, including all goods, wares, merchandise, materials,
supplies, raw materials, goods in process, finished goods and other tangible
personal property, including all goods, wares, materials and merchandise used or
procured for packing or storing thereof, now or hereafter held for sale, lease,
resale or exchange or that are to be furnished or have been furnished under a
contract of service or that are used or consumed in the business of the
Corporation, and (as the context so admits) any item or part thereof.
“Investment Property” means all investment property in which the Corporation now
or hereafter has rights, and (as the context so admits) any item or part
thereof.
“IP Licence” means any licence agreement pursuant to which the Corporation is
granted a right to use Intellectual Property or the Corporation grants a right
to use Intellectual Property.
“Lender” means Samsung Heavy Industries Co., Ltd., the initial holder of this
Debenture, and any transferee of this Debenture pursuant to Section 7.11.
“Licence” means (i) any authorization from any governmental authority having
jurisdiction with respect to the Corporation or its assets, (ii) any
authorization from any person granting any easement or licence with respect to
any real or immovable property and (iii) any IP Licence.
“Money” means all money in which the Corporation now or hereafter has rights,
and (as the context so admits) any item or part thereof.
“Mortgages Act” means the Mortgages Act of the Province of Ontario.
“PPSA” means the Personal Property Security Act of the Province of Ontario and
the orders and regulations made pursuant thereto.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 4 -



“Permitted Encumbrances” means Encumbrances in Collateral Property expressly
permitted to be created and subsist in accordance with the provisions of the
Finance Documents.
“Proceeds” means all proceeds in any form derived directly or indirectly from
any disposal of or other dealing with any assets, or that indemnifies or
compensates for such assets stolen, lost, destroyed or damaged, and proceeds of
Proceeds whether or not of the same type, class or kind as the original
Proceeds, and (as the context so admits) any item or part thereof.
“Receiver” means any receiver (other than a trustee-in-bankruptcy) for the
Collateral Property or any of the assets of the Corporation appointed by the
Lender pursuant to this Debenture or by a court on application by the Lender.
“Records” means all books, accounts, invoices, letters, papers, security
certificates, documents and other records in any form evidencing or relating in
any way to any item or part of the Collateral Property and all agreements,
Licences and other rights and benefits in respect thereof, and (as the context
so admits) any item or part thereof.
“Recovery” means any monies received or recovered by the Lender pursuant to this
Debenture on account of the Secured Obligations, whether pursuant to any
enforcement of the Security, any proceeding, any settlement thereof or
otherwise.
“Replacements” means all increases, additions and accessions to, and all
substitutions for and replacements of, any item or part of the Collateral
Property, and (as the context so admits) any item or part thereof.
“Secured Documents” at any time means this Debenture, the Debenture Delivery
Agreement and the Finance Documents, and (as the context so admits) each and any
of them.
“Secured Obligations” means all obligations of the Corporation and the Guarantor
(as defined from time to time in the Credit Agreement) now existing or hereafter
arising, direct or indirect, absolute or contingent, due or to become due, under
the Finance Documents.
“Securities” means all shares, stock, warrants, bonds, debentures, debenture
stock, bills, notes and other securities in which the Corporation nor or
hereafter has rights, and (as the context so admits) any item or part thereof.
“Security” means any and all Encumbrances granted by the Corporation to the
Lender in this Debenture.
“Security Entitlement” means a security entitlement now or hereafter held by the
Corporation.
“Software” means computer programs and databases owned by or licenced to the
Corporation in whatever form and on whatever medium those programs or databases
might be expressed, fixed, embodied or stored from time to time, including the
object code and

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 5 -



source code versions thereof and all corrections, updates, enhancements,
translations, modifications, derivations and new versions thereof, together with
both the media upon or in which such software and databases are expressed,
fixed, embodied or stored (such as disks, diskettes, tapes and semiconductor
chips), and all flow charts, manuals, instructions, documentation and other
material relating thereto.
“STA” means the Securities Transfer Act, 2006 (Ontario).
“Turbine Supply Agreement” has the meaning ascribed to it in the Debenture
Delivery Agreement.
“Unlimited Company” means any unlimited company incorporated or otherwise
constituted under the laws of the Province of Nova Scotia or any similar body
corporate formed under the laws of any other jurisdiction whose members may at
any time become responsible for any of the obligations of that body corporate.
“Unlimited Liability Shares” means member or shareholder interests in an
Unlimited Company in which the Corporation now or hereafter has rights, and (as
the context so admits) any item or part thereof.
2.
Extended Meanings

To the extent the context so admits, in this Security Agreement the following
words and expressions shall be given the extended meanings set out opposite
them:
an “agreement” - any agreement, oral or written, simple contract or specialty,
bond, bill of exchange, indenture, instrument or undertaking.
an “authorization” – any authorization, approval, consent, exemption, licence,
permit, franchise, quota, privilege or no-action letter from any governmental
authority or from any person in connection with any easements or contractual
rights.
an “asset” - any undertaking, business, property (real, personal or mixed,
tangible or intangible) goodwill or other asset.
“change” - change, modify, alter, amend, supplement, extend, renew, compromise,
novate, replace, terminate, release, discharge, cancel, suspend or waive.
“claim” - claim, claim over, cross-claim, counter-claim, defence, demand,
liability, suit, action or proceeding, judgment, order or award of any court,
other governmental authority, arbitrator or other alternative dispute resolution
authority.
“dispose” - sell, transfer, assign or otherwise dispose of any asset, or the
commercial benefits of use or ownership of any asset, including the right to
profit or gain therefrom, whether in a single transaction or in a series of
related transactions.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 6 -



a “document” - a written agreement, consent, waiver, certificate, notice or
other written document or instrument.
a “final judgment” - a judgment, order, declaration or award of a court, other
governmental authority, arbitrator or other alternative dispute resolution
authority of competent jurisdiction from which no appeal may be made or from
which all rights of appeal have expired or been exhausted.
a “government” - (i) the Crown in right of Canada or in the right of any
Province of Canada, (ii) the government of a Territory in Canada, (iii) a
municipality in Canada or (iv) the government of a foreign country or any
political subdivision of it.
a “governmental authority” – any court, administrative tribunal, regulatory
authority, government, union of nations or any agency or other authority of a
government or union of nations.
“include” - include without limitation, and such term shall not be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.
“losses and expenses” - losses, costs, expenses, damages, penalties and
judgments and awards of any court or other governmental authority, arbitrator,
mediator or other alternative dispute resolution authority, including any
applicable awarded costs, and legal fees and disbursements on a full indemnity
basis.
“obligations” - indebtedness, obligations, promises, covenants,
responsibilities, duties and liabilities (actual or contingent, direct or
indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.
“paid in full” in relation to any payment obligation owing to any person (the
“obligee”) - permanent, indefeasible and irrevocable payment in cash (or other
freely available funds transfer as may be expressly provided for in the
applicable document creating or evidencing such payment obligation) to the
applicable obligee in full of such payment obligation in accordance with the
express provisions of the applicable document creating or evidencing such
payment obligation, without regard to any compromise, reduction or disallowance
of all or any item or part thereof by virtue of the application of any
bankruptcy, insolvency, fraudulent conveyance, assignment, preference or other
similar such laws, any law affecting creditors’ rights generally or general
principles of equity, and, if applicable, the cancellation or expiry of any
commitment of the obligee to lend or otherwise extend credit.
a “person” - an individual, including an individual in his or her capacity as
trustee, executor, administrator or other representative, a sole proprietorship,
a partnership, an unincorporated association, an unincorporated syndicate, an
unincorporated organization, a trust, including a business trust, a body
corporate organized under the laws of any jurisdiction, a government or agency
of a government or any other legal or commercial entity.

DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------

- 7 -



a “proceeding” - any proceeding, legal action, lawsuit, arbitration, mediation,
alternative dispute resolution proceeding or other proceeding.
a “receiver” - a privately appointed or court appointed receiver or receiver and
manager, or, except in the definition of “Receiver”, an interim receiver,
liquidator, trustee in bankruptcy, administrator, administrative receiver and
any other like or similar official.
a “representative” - any person empowered to act for another, including an
agent, director, officer or employee of a body corporate or an association and a
trustee, executor or administrator of an estate.
“rights” - rights, titles, benefits, interests, powers, authorities,
discretions, privileges, immunities and remedies (actual or contingent, direct
or indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.
“set-off” - any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, abatement,
deduction, counter-claim, cross-claim or any similar right or obligation, or (as
the context requires) any exercise of any such right or performance of such
obligation.
a “successor” of a person (the “relevant party”) - (i) any amalgamated or other
body corporate of which the relevant party or any of its successors is one of
the amalgamating or merging body corporates, (ii) any person resulting from any
court approved arrangement of which the relevant party or any of its successors
is party, (iii) any person to whom all or substantially all the assets of the
relevant party is transferred, (iv) any body corporate resulting from the
continuance of the relevant party or any successor of it under the laws of
another jurisdiction of incorporation and (v) any successor (determined as
aforesaid or in any similar or comparable procedure under the laws of any other
jurisdiction) of any person referred to in clause (i), (ii), (iii) or (iv) of
this definition.
“written” and “in writing” - an original writing, a pdf or facsimile copy of a
writing or an e-mail.



DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------






SCHEDULE 3.1(A)(I)
FREEHOLD PROPERTY


- NIL -





DM_MTL/017234.00001/2987689.3

--------------------------------------------------------------------------------






SCHEDULE 3.1(A)(II)
LEASEHOLD REAL PROPERTY
A.    Leased Property
 
 
Province
Description
Ontario
PIN 43354-0057 (LT), being part Lot 14-15 Con 14 Brooke as in L689549 and
L689546, subject to BR22134, BR22138, L147144, L176950, L321706, L321708,
Brooke-Alvinston; PIN 43354-0054 (LT), being part Lot 13 Con 14 Brooke as in
L892018, Brooke-Alvinston.










DM_MTL/017234.00001/2987689.3